OFFICE OF THE AlTORNEY             GENERAL   OF TEXAS
                                       A.UBIIN
G-GM&NW
anvmmvQC*PY




                                                                           i. ,
                    krtJ.cle   2G77, II. 0.. SI, 1925, ?rescrlbi   m the




                4
     Xonorablo Fred KorziB, paEe 2


          lthclr elsotiog   shall be mdo to tho county clerk
          althin iitro days after such eleotion shall have been
          held, to be dolivorod by bin to the aomiooioners
          oourt at Its first metim+ theroaster to be oanvassed
          erd the results decltied as io oases at other eleo-
          tio ns.  The county clark shall ioaue to mid trustaos
          thalr aotiusions    and tipross thoreon the seal of that
          maid, court aftor thoy have taken the official    oath and
          riled ~sauc %lth said olerkr”    (Emphasis added)
                 The Tors6olnc etstute nakos no requiremat that
     a.oouEty cchool truotee live in a particular    dlatrlct In
     his prooihot or ttiat his children atter.d school in the,
     oounty. Xc find no facts stntod Lenyour latter of rel;uest
     which Fiould disr.ualify the trustee in question froa serving
     as county echo01 trustaa for. Qxmionionerst Frcoiriot No. 4
     of’ Folk. County, Texas, and am thor~fore of the oplnlon
     that he my 1ocj~ll.y EmYe au such.                                ,
                                           Yours ver y
                                                     truly




                                                       Assistant




1’




             ,